Citation Nr: 0027407	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased initial rating for residuals 
of a compound fracture of the distal phalanx of the right 
thumb, currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for residuals 
of a penetrating wound to the left thigh, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.B.



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952 in the U.S. Army, and from February 1953 to July 
1970 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for a scar, resulting 
from a penetrating wound of the thigh, at a noncompensable 
level, and residuals of a compound fracture of the distal 
phalanx of the right thumb, also at a noncompensable level.  
The veteran expressed timely disagreement with these rating 
determinations, and this appeal was initiated.  In an August 
1997 rating decision, the veteran was granted a 10 percent 
rating for his service connected residuals of a right thumb 
fracture.  After granting this increase, the RO terminated 
the veteran's appeal on this issue, claiming the increase 
represented a grant of the maximum benefits sought on appeal.  
However, this is a mistaken application of the law as 
interpreted by the U. S. Court of Appeals for Veterans Claims 
(Court), which has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
evaluation, but less than the maximum available benefit, does 
not abrogate the prior pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In the present case, the ratings 
schedule provides for ratings greater than 10 percent for 
disabilities of the thumb; hence, the veteran's appeal for an 
increased rating for residuals of a right thumb fracture is 
continued.  

The veteran was also awarded an increased initial rating, to 
10 percent, for his residuals of a left thigh injury; because 
this award does not represent the maximum available award on 
appeal, this issue remains in appellate status.  Id.  

This appeal was originally received at the Board in March 
1998 and again in September 1998, at which times it was 
remanded for additional medical development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran's service connected residuals of a compound 
fracture of the distal phalanx of the right thumb are 
characterized by limited range of motion and some loss of 
strength.  

2.  The veteran's service connected residuals of a 
penetrating wound of the left thigh include muscle tissue 
loss and atrophy.  


CONCLUSIONS OF LAW

1.  An increased initial rating for residuals of a compound 
fracture of the distal phalanx of the right thumb, currently 
rated as 10 percent disabling, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.56, 4.59, 4.71a, Diagnostic Code 5224 (1999).  

2.  An increased initial rating for residuals of a 
penetrating wound of the left thigh, currently rated as 10 
percent disabling, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.56, 
4.59, 4.73, Diagnostic Code 5314 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an August 1996 rating decision, the veteran was granted 
service connection for a scar, resulting from a penetrating 
wound of the left thigh, and residuals of a compound fracture 
of the distal phalanx of the right thumb, both initially 
rated at a noncompensable level.  The veteran filed a 
November 1996 notice of disagreement regarding these rating 
determinations, and this appeal was commenced.  

A VA orthopedic examination was performed on the veteran's 
right thumb and left thigh in October 1996.  He reported 
restricted range of motion of the right thumb, along with 
pain and decreased grip strength.  He also reported that his 
left knee "gives way" while walking, but denied any 
specific injury to that joint.  Upon objective examination, 
the veteran's right thumb displayed mild deformity indicative 
of the veteran's in-service injury.  His thumb also displayed 
restricted range of motion, with 60º extension and tenderness 
over the hallucis extensor tendon.  Thickening of the flexor 
tendon in the palm was also noted.  Grip strength was +5/+5 
on the right, compared to +4/+5 on the left.  Finally, 
Dupuytren's contractures were noted in the right hand.  His 
left leg revealed a well-healed scar superior to the knee; no 
other disability of the left thigh was noted.  He otherwise 
had full range of motion of the left knee.  The VA medical 
examiner suggested that the veteran's current complaints of 
the left knee are "unrelated to his previous injury" of the 
left thigh.  

In February 1997, the veteran's representative submitted a 
statement of contentions, including a copy of a page from a 
medical publication which discussed injuries to the hand.  

The veteran was granted an RO hearing in August 1997.  He 
testified that his right hand begins to hurt when he writes, 
which is an important part of his job as an insurance agent.  
Regarding his left thigh injury, his thigh goes numb on 
occasion, and he has some weakness of the left knee which he 
attributed to his thigh injury.  As a result of the veteran's 
testimony, in an August 1997 rating decision, the veteran's 
service connected residuals of a right thumb fracture were 
given a 10 percent rating.  

The veteran's appeal was initially presented to the Board in 
March 1998, at which time it was remanded for additional 
development.  It was returned to the Board, and subsequently 
remanded for a second time, in September 1998.  

A new VA medical examination was afforded the veteran in 
August 1999.  Range of motion of his right thumb was 
described as excellent.  A thumb scar and nailplate 
abnormality were observed and related to his in-service right 
thumb injury.  Tenderness along the thumb was also noted.  
Examination of the left thigh revealed a well-healed scar 
along the thigh, approximately 8 cm in length.  Palpation of 
the scar produced some reports of pain.  Some loss of the 
underlying muscle tone was noted, along with some atrophy of 
the vastus medialis obliquus muscle of the left thigh.  The 
left thigh was 1 cm smaller in circumference as compared to 
the right thigh.  Strength of the left thigh was 4/5, 
compared with 5/5 on the right.  The doctor attributed the 
giving way of the veteran's left knee to his left thigh 
injury and his resulting loss of muscle tone and strength in 
the left leg.    

The RO considered this medical evidence, and issued a 
September 1999 rating decision awarding the veteran a 
compensable initial rating of 10 percent for his residuals of 
penetrating wound of the left thigh.  

Another VA medical examination was afforded the veteran in 
February 2000.  He reiterated his complaints of right thumb 
pain, stiffness, and limited motion.  He also stated that his 
left knee continues to give way, especially with prolonged 
use.  Objective evaluation revealed a good range of motion in 
the right thumb, with a healed scar seen along the 
interphalangeal joint of the right thumb.  Some abnormality 
of the right thumbnail was also observed.  No atrophy of any 
muscle groups of the hand was seen.  The examiner found no 
evidence of additional limitation of motion or functional 
loss due to such factors as pain, pain with use, or excess 
fatigability.  A finding of "trigger finger" of the right 
hand was also recorded, but the examiner suggested this 
finding was unrelated to the veteran's in-service thumb 
injury.  Objective evaluation of the left thigh again 
revealed a well-healed 8 cm scar along the medial aspect of 
the thigh.  The circumference of the left thigh was a 1/2 cm 
smaller than that of the right thigh.  Some "very minimal 
loss" of the vastus medialis obliquus muscle of the left 
thigh was noted; otherwise, all other muscles groups of the 
left thigh were within normal limits, without evidence of 
tissue loss or atrophy.  Muscle strength was 5/5 in both 
thighs.  Neurological examination revealed no nerve 
deficiencies in left lower extremity.  Also, no additional 
limitation of motion or functional loss was noted due to such 
factors as pain, pain with use, or excess fatigability.  

The RO considered this evidence and made no change in the 
veteran's disability ratings.  The claim was then returned to 
the Board.  

Analysis

The veteran seeks increased initial ratings for his service 
connected disabilities of the right thumb and left thigh.  A 
claim for an increased rating for a service connected 
disability is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the 
veteran has alleged an increase in the severity of his 
service connected disability, his claim is well grounded, and 
the VA's statutory duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

I. Increased initial rating - Disability of the right thumb

Currently, the veteran's service connected residuals of a 
compound fracture of the distal phalanx of the right thumb 
are rated as 10 percent disabling under Diagnostic Code 5224, 
ankylosis of the thumb.  Under this code, favorable ankylosis 
of either thumb warrants a 10 percent rating; unfavorable 
ankylosis is required for a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (1999).  For the reasons to be 
discussed below, an increased initial rating, in excess of 10 
percent, is not warranted for the veteran's residuals of a 
right thumb injury.  

While the VA medical examination reports of October 1996, 
August 1999, and February 2000 all note some limitation of 
motion of the veteran's thumb, at no time did the veteran 
have complete limitation of motion of the thumb.  In 
addition, grip strength of the right hand was +5/+5 when he 
was examined in October 1996, and he was without any atrophy 
of any muscle groups of the hand in February 2000.  Overall, 
the preponderance of the evidence is against a finding of 
unfavorable ankylosis of the right thumb, or the functional 
equivalent thereof.  While the medical evidence does indicate 
some range of motion loss, ankylosis of the right thumb, 
either favorable or unfavorable, has not been diagnosed.  
Furthermore, the veteran testified that he does have some 
movement in the right thumb, albeit limited, indicating no 
ankylosis of the joint.  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  The veteran has 
reported generalized impairment of the right hand, and a 
finding of "trigger finger" of the right hand was made in 
February 2000.  However, the VA medical examiner also stated 
that such a finding was unrelated to the veteran's service 
connected injury; thus, this finding will not be considered 
in rating the impairment resulting from the veteran's service 
connected residuals of a compound fracture of the distal 
phalanx of the right thumb.  

Based on these facts, an increased initial rating for the 
veteran's service connected residuals of a compound fracture 
of the distal phalanx of the right thumb is not warranted 
under Diagnostic Code 5224, as unfavorable ankylosis of the 
joint is not shown in any of the evidence.  The veteran's 
representative has also submitted medical evidence in the 
form of a copied excerpt from a medical publication; however, 
this information does not discuss the veteran's degree of 
impairment or otherwise indicate an increased rating is 
warranted.  Nevertheless, other schedular rating criteria 
potentially analogous to the veteran's service connected 
disability must be considered.  See 38 C.F.R. § 4.20 (1999).  
Review of 38 C.F.R. Part 4 yields no diagnostic criteria for 
the thumb which offers the possibility of a rating in excess 
of the currently granted 10 percent.  The veteran has also 
not alleged marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  Hence, 
extra-schedular disability rating under 38 C.F.R. § 3.321 is 
not warranted at this time.  

As is noted in the introduction, this appeal arises from the 
assignment of an initial rating.  As the Court noted in 
Fenderson, supra, the assignment of different ratings for 
different periods of time, a practice known as 'staged' 
rating, may be warranted in the case of initial disability 
ratings.  Fenderson at 126.  In the present case, an 
increased initial rating in excess of the veteran's current 
10 percent rating is not warranted based on the evidence of 
record.  However, he has demonstrated a level of disability 
equal to his current rating since the effective date of the 
claim.  

In conclusion, an increased initial rating in excess of 10 
percent is not warranted for the veteran's service connected 
residuals of a compound fracture of the distal phalanx of the 
right thumb.  

II. Increased initial rating - Disability of the left thigh

Effective July 3, 1997, the criteria for rating muscle 
injuries have changed.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the veteran 
is entitled to evaluation of his increased rating claim under 
both the new and the old criteria.  As the RO has examined 
and rated the veteran subsequent to the changes in the 
ratings schedule, his claim need not be remanded for 
consideration by the agency of original jurisdiction.  

The veteran's left leg muscle injury is currently rated as 10 
percent disabling under Diagnostic Code 5314, for Muscle 
Group XI.   The functions of this muscle group include 
extension of knee, simultaneous flexion of hip and flexion of 
knee, tension of fascia lata and iliotibial (Maissiat's) 
band, acting with XVII in postural support of body; and 
acting with hamstrings in synchronizing hip and knee.  As is 
noted above, aspects of the rating criteria for muscle 
injuries were changed effective July 3, 1997.  Such changes 
will be noted as appropriate.  However, the basic criteria 
remain unchanged; these provide for a noncompensable rating 
for slight disability of the affected region, 10 percent for 
moderate disability, 30 percent for moderately severe 
disability, and 40 percent for severe disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (1999).  

38 C.F.R. § 4.56 sets forth the factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Moderate disability of the affected muscles is 
characterized by a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment, with an absence of the explosive 
effect of high velocity missiles, and of residuals of 
debridement or of prolonged infection.  Evidence will be 
present of consistent complaint on record from first 
examination forward, of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings will include 
entrance and (if present) exit scars, linear or relatively 
small, and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R. § 4.56(d)(2) (1999).  

Moderately severe muscle disability is characterized as being 
from through and through or deep penetrating wounds by small 
high-velocity missiles or large low-velocity missiles, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  History should include prolonged 
hospitalization in service for treatment of the wound, record 
of consistent complaint of cardinal signs described above, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fasciae, muscle substance or normal firm resistance 
as compared with the sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1999).  

Symptoms to be noted include weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue, and impairment of coordination.  38 C.F.R. § 4.56(c) 
(1999) [formerly codified at 38 C.F.R. § 4.54 (1996)].  

For the reasons to be discussed below, an increased initial 
rating in excess of 10 percent is not warranted for the 
veteran's residuals of a penetrating wound to the left thigh.  

In the present case, the veteran has been examined by the VA 
on three occasions, in October 1996, August 1999, and again 
in February 2000.  At the time of the veteran's October 1996 
VA examination, no significant disability of the left thigh 
was noted, aside from a well-healed scar above the knee.  
Examination in August 1999 revealed some loss of the 
underlying muscle tone of the left thigh, along with some 
atrophy of the vastus medialis obliquus muscle; this muscle 
was 1 cm smaller in circumference as compared against the 
right leg.  However, upon examination in February 2000, the 
veteran's muscle loss of the left thigh was characterized as 
"very minimal," and muscle strength was 5/5 in both thighs.  
No neurological deficits were noted.  Overall, the 
preponderance of the evidence is against rating the veteran's 
muscle injury as moderately severe.  Hence, an increased 
initial rating in excess of 10 percent is not warranted.  

As is discussed above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the veteran has been observed in 
August 1999 as having some pain, weakened movement, and 
incoordination due to pain and fatigability, the VA examiner 
did not quantify these factors in terms of additional 
disability or functional loss.  Upon examination in February 
2000, another VA examiner found no evidence of functional 
loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement.  In view 
of these finding, an increased rating does not appear 
justified based on DeLuca factors.  Likewise, a review of the 
medical evidence does not reflect objective evidence of pain 
or functional loss greater than that contemplated by the 
current rating.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating when considering DeLuca 
factors.  

As is noted in the introduction, this appeal arises from the 
assignment of an initial rating.  As the Court noted in 
Fenderson, supra, the assignment of different ratings for 
different periods of time, a practice known as 'staged' 
rating, may be warranted in the case of initial disability 
ratings.  Fenderson at 126.  In the present case, an 
increased initial rating in excess of the veteran's current 
10 percent rating is not warranted based on the evidence of 
record.  However, he has demonstrated a level of disability 
equal to his current rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's muscle injury of the left leg has 
not required frequent periods of hospitalization; nor is it 
shown by the evidence to present marked interference with 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
present.  While the veteran has stated the pain and weakness 
of his left leg interferes with his mobility, he has not 
otherwise submitted evidence tending to show that this 
disability is unusual, or causes marked interference with all 
possible employment, other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased initial rating in excess of 10 
percent is not warranted for the veteran's service connected 
residuals of a penetrating wound of the left thigh.  



ORDER

1.  An increased initial rating for residuals of a compound 
fracture of the distal phalanx of the right thumb, currently 
rated as 10 percent disabling, is denied.  

2.  An increased initial rating for residuals of a 
penetrating wound of the left thigh, currently rated as 10 
percent disabling, is denied.  




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

